Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dr. Joseph Askew and Joseph Askew, Jr., appeal the district court’s order dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Askew v. Wachovia Bank of Delaware, No. 4:08-cv-00065-D (E.D.N.C. May 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.